United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1399
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Noe Lopez-Valdez,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: April 7, 2000
                                Filed: April 12, 2000
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Noe Lopez-Valdez pleaded guilty to being found in the United States without the
Attorney General’s consent, after having been convicted of a felony and deported, in
violation of 8 U.S.C. § 1326(b). The district court1 sentenced him to 60 months
imprisonment and 3 years supervised release. On appeal, counsel filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967), raising two issues: (1) that Lopez-
Valdez’s guilty plea was not knowing and voluntary because during the change-of-plea


      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
hearing he expressed dissatisfaction with his counsel, and was reluctant to admit that
he had previously been deported, one of the elements of the charged offense; and (2)
that the district court violated the Ex Post Facto Clause by counting his 1991 Texas
conviction for burglary of a motor vehicle and his 1992 Texas conviction for
aggravated assault as aggravated felonies for purposes of an enhancement under U.S.
Sentencing Guidelines Manual § 2L1.2(b)(1)(A) (1998).

       We will not consider the voluntariness of Lopez-Valdez’s guilty plea because
he did not present this issue to the district court. See United States v. Arps, 197 F.3d
1202, 1203 (8th Cir. 1999) (per curiam). We conclude Lopez-Valdez has waived any
objection to his 60-month sentence by entering into a sentencing stipulation which
would result in that very sentence. See United States v. Nguyen, 46 F.3d 781, 783 (8th
Cir. 1995). We also conclude the ex post facto argument lacks merit as the district
court sentenced Lopez-Valdez for the offense of illegal reentry, not for burglary or
assault. See United States v. Baca-Valenzuela, 118 F.3d 1223, 1231 (8th Cir. 1997).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record for any nonfrivolous issues and have found none.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-